                                   1
                                   2
                                   3
                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7
                                           SCOTT JOHNSON,
                                   8                                                          Case No. 5:19-cv-06468-EJD
                                                          Plaintiff,
                                   9                                                          ORDER GRANTING DEFENDANT
                                                    v.                                        MANTENA’S MOTION TO DISMISS
                                  10
                                           MANTENA LLC, et al.,                               Re: Dkt. No. 10
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13             Plaintiff Scott Johnson alleges that Defendants Mantena LLC and Alireza Parhizkari

                                  14   violated the Americans with Disabilities Act (“ADA”) and the California Unruh Civil Rights Act.

                                  15   Defendant Mantena LLC contends that this Court lacks jurisdiction over Plaintiff’s action.1

                                  16   Having considered the Parties’ briefs,2 the Court GRANTS Defendant Mantena’s motion to

                                  17   dismiss for lack of jurisdiction.

                                  18        I.      BACKGROUND

                                  19                A. Factual Background

                                  20             On October 3, 2019, Plaintiff, a level C-5 quadriplegic, filed a lawsuit against Defendants,

                                  21   who operate a family dental practice on property located at 2324 Montpelier Dr., San Jose,

                                  22   California. See Complaint for Damages and Injunctive Relief (“Compl.”) ¶¶ 1–6, Dkt. 1. Plaintiff

                                  23   alleges that he went to the dental practice on four occasions (January 2019, March 2019, and twice

                                  24   in April 2019) and that during these visit Defendants failed to provide (1) accessible parking, (2)

                                  25
                                  26   1
                                        Defendant Parhizkari does not join Defendant Mantena’s motion.
                                       2
                                  27    Pursuant to N.D. Cal. Civ. L.R. 7-1(b), this Court found this motion suitable for consideration
                                       without oral argument. See Dkt. 24.
                                  28   Case No.: 5:19-cv-06468-EJD
                                       ORDER GRANTING DEFENDANT MANTENA’S MOTION TO DISMISS
                                                                                        1
                                   1   accessible door hardware, and (3) accessible paths of travel leading to and into the Dental Clinic.

                                   2   Id. ¶¶ 10, 12–17. Plaintiff alleges these barriers continue to exist and that he is deterred from

                                   3   returning to the Dental Clinic because of the barriers. Id. ¶¶13, 15, 17, 23. Defendant Mantena,

                                   4   however, contends that after receiving Plaintiff’s Complaint, it immediately remedied the alleged

                                   5   ADA violations. See Declaration of Lakshmigayathri Mudundi (“Mudundi Decl.”) ¶¶ 6–7, Dkt.

                                   6   10-1.

                                   7               B. Procedural History

                                   8            On November 6, 2019, Defendant Mantena filed a motion to dismiss Plaintiff’s action for

                                   9   lack of jurisdiction. Defendant Mantena LLC’s Motion to Dismiss Plaintiff’s Complaint for Lack

                                  10   of Jurisdiction (“Mot.”), Dkt. 10. Plaintiff filed his opposition on November 20, 2019. Plaintiff’s

                                  11   Opposition to Defendant Mantena LLC’s Motion to Dismiss (“Opp.”), Dkt. 14. On November 27,

                                  12   2019, Defendants filed their reply. Defendant Mantena LLC’s Reply (“Reply”), Dkt. 16.
Northern District of California
 United States District Court




                                  13      II.      LEGAL STANDARD

                                  14            To contest a plaintiff’s showing of subject-matter jurisdiction, a defendant may file a Rule

                                  15   12(b)(1) motion. Fed. R. Civ. P. 12(b)(1). A defendant may either challenge jurisdiction

                                  16   “facially” by arguing the complaint “on its face” lacks jurisdiction or “factually” by presenting

                                  17   extrinsic evidence (affidavits, etc.) demonstrating the lack of jurisdiction on the facts of the case.

                                  18   Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004); Safe Air for Everyone v. Meyer, 373 F.3d

                                  19   1035, 1039 (9th Cir. 2004).

                                  20            “In a facial attack, the challenger asserts that the allegations contained in a complaint are

                                  21   insufficient on their face to invoke federal jurisdiction.” Safe Air, 373 F.3d at 1039. During a

                                  22   facial attack, the court examines the complaint as a whole to determine if the plaintiff has “alleged

                                  23   a proper basis of jurisdiction.” Watson v. Chessman, 362 F. Supp. 2d 1190, 1194 (S.D. Cal.

                                  24   2005). When evaluating a facial attack, the court assumes the complaint’s allegations truth and

                                  25   draws all reasonable inferences in the plaintiff’s favor. Wolfe, 392 F.3d at 362. The court may not

                                  26   consider evidence outside the pleadings when deciding a facial attack. See, e.g., MVP Asset

                                  27   Mgmt. (USA) LLC v. Vestbirk, 2011 WL 1457424, at *1 (E.D. Cal. Apr. 14, 2011).
                                  28   Case No.: 5:19-cv-06468-EJD
                                       ORDER GRANTING DEFENDANT MANTENA’S MOTION TO DISMISS
                                                                      2
                                   1              In contrast, in resolving a factual attack, the district court may review evidence beyond the

                                   2   complaint without converting the motion to dismiss into one for summary judgment. Safe Air, 373

                                   3   F.3d at 1039. No presumptive truthfulness attaches to the plaintiff’s allegations and the existence

                                   4   of disputed material facts will not preclude the trial court from evaluating the merits of

                                   5   jurisdictional claims. Gregory Vill. Partners, L.P. v. Chevron, U.S.A., Inc., 805 F. Supp. 2d 888,

                                   6   895 (N.D. Cal. 2011). Further, once the defendant presents extrinsic evidence, the plaintiff, must

                                   7   establish jurisdiction with evidence from other sources. Id.; see also Savage v. Glendale Union

                                   8   High Sch., 343 F.3d 1036, 1039 n.2 (9th Cir. 2003).

                                   9       III.      DISCUSSION

                                  10              Defendant Mantena brings both a “facial” and “factual” challenge. Defendant Mantena

                                  11   supplies a declaration to support its claim that Plaintiff’s claims are now moot. See Mot. at 4–7.

                                  12   In the alternative, Defendant Mantena contends that Plaintiff’s Complaint, on its face, does not
Northern District of California
 United States District Court




                                  13   allege sufficient facts to support jurisdiction. Reply at 5. The Court addresses these arguments in

                                  14   turn.

                                  15                 A. General Order 56

                                  16              Plaintiff first argues that Defendant Mantena’s motion to dismiss is barred by General

                                  17   Order 56, which imposes a stay on “[a]ll other discovery and proceedings.” This Court, and others

                                  18   in this District, however, have routinely rejected this argument. See Johnson v. DTBA, LLC, 2019

                                  19   WL 6311408, at *2 (N.D. Cal. Nov. 25, 2019) (collecting cases). The Court again rejects this

                                  20   argument.

                                  21                 B. Mootness

                                  22              Defendant Mantena first brings a factual challenge to the Complaint and argues that

                                  23   Plaintiff’s claims are moot. Mot. at 5–6. Mootness is raised under Rule 12(b)(1). Id. In the ADA

                                  24   context, since plaintiff can only sue for injunctive relief, “once a defendant has remedied ADA

                                  25   violations complained of by a Plaintiff, the Plaintiff’s claims become moot and he or she loses

                                  26   standing, meaning the court no longer has subject matter jurisdiction over the ADA claims.”

                                  27   Johnson v. Cal. Welding Supply, Inc., 2011 WL 5118599, at *3 (E.D. Cal. Oct. 27, 20111).
                                  28   Case No.: 5:19-cv-06468-EJD
                                       ORDER GRANTING DEFENDANT MANTENA’S MOTION TO DISMISS
                                                                      3
                                   1   Indeed, federal courts are “without power to decide questions that cannot affect the rights of

                                   2   litigants in the case before them.” DeFunis v. Odegaard, 416 U.S. 312, 316 (1974) (quoting North

                                   3   Carolina v. Rice, 404 U.S. 244, 246 (1971)). The inability to review moot cases derives from

                                   4   Article III’s requirement that a “case or controversy” exist between the parties. DeFunis, 416 U.S.

                                   5   at 316. A case is moot “if subsequent events [make] it absolutely clear that the allegedly wrongful

                                   6   behavior could not reasonably be expected to recur.” United States v. Concentrated Phosphate

                                   7   Export Ass’n, 393 U.S. 199, 203 (1968). However, a defendant’s voluntary cessation of allegedly

                                   8   wrongful conduct is unlikely to moot a case. Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013).

                                   9          While Defendant Mantena may be correct that they have remedied the alleged ADA

                                  10   violations, their declaration is insufficient at this point to show mootness. The declaration states

                                  11   that all ADA violations have remedied, but it provides no exhibits or other evidence to support

                                  12   these statements. Rather, all that the Court has to support Defendant Mantena’s statements of
Northern District of California
 United States District Court




                                  13   remediation are Defendant Mantena’s own words, which contrast Plaintiff’s pleadings that the

                                  14   violations “currently” exist. Compare Mudundi Decl. (declaring that Defendant Mantena

                                  15   immediately took steps to resolve the ADA violations), with Compl. ¶¶ 13, 15, 17 (alleging that

                                  16   ADA violations “currently” exist at the Dental Clinic); see also Starr v. Baca, 652 F.3d 1202,

                                  17   1216 (9th Cir. 2011) (“If there are two alternative explanations, one advanced by defendant and

                                  18   the other advanced by plaintiff, both of which are plausible, the plaintiff's complaint survives a

                                  19   motion to dismiss under Rule 12(b)(6).”).

                                  20          The Court cannot make the credibility determination Defendant Mantena seeks; doing so,

                                  21   would improperly allow a defendant to defeat jurisdiction by declaration. The defendant could

                                  22   always defeat jurisdiction by simply declaring that the alleged violations, which form the basis of

                                  23   the case, are remedied. See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir.

                                  24   2018) (“[T]he unscrupulous use of extrinsic documents to resolve competing theories against the

                                  25   complaint risks premature dismissals of plausible claims that may turn out to be valid after

                                  26   discovery.”). Such a practice is improper. Indeed, a “[j]urisdictional finding of genuinely

                                  27   disputed facts is inappropriate when the jurisdictional issue and substantive issues are so
                                  28   Case No.: 5:19-cv-06468-EJD
                                       ORDER GRANTING DEFENDANT MANTENA’S MOTION TO DISMISS
                                                                      4
                                   1   intertwined that the question of jurisdiction is dependent on the resolution of factual issues going

                                   2   to the merits of the action.” Safe Air for Everyone, 373 F.3d at 1039 (alteration in original)

                                   3   (quotation marks and citation omitted).

                                   4          Here, the question of whether this Court has jurisdiction and whether Plaintiff’s claim is

                                   5   meritorious are intertwined because the ADA underlies each question. If the Court determines it

                                   6   lacks jurisdiction because Defendant Mantena has remedied the problem, it by default declares

                                   7   that Plaintiff’s action is no longer meritorious. The Court cannot make that determination at this

                                   8   point. See Thornhill Publ’g Co., Inc. v. Gen. Tel. & Elecs. Corp., 594 F.2d 730, 734 (9th Cir.

                                   9   1979) (“[I]t seems settled that, when a statute provides the basis for both the subject matter

                                  10   jurisdiction of the federal court and the plaintiffs’ substantive claim for relief, a motion to dismiss

                                  11   for lack of subject matter jurisdiction rather than for failure to state a claim is proper only where

                                  12   the allegations of the complaint are frivolous.” (citation omitted)). Accordingly, Defendant
Northern District of California
 United States District Court




                                  13   Mantena’s motion to dismiss on mootness grounds is DENIED.3

                                  14              C. Standing

                                  15          A disabled person claiming access discrimination must establish Article III standing to

                                  16   maintain a suit under the ADA. Chapman v. Pier 1 Imps. (U.S.) Inc., 631 F.3d 939, 946 (9th Cir.

                                  17   2011). The only remedy available to a private litigant under the ADA is an injunction—so, the

                                  18   plaintiff must prove he suffered an injury-in-fact and that there is a threat of future harm. Id.

                                  19   Indeed, demonstrating “past exposure to illegal conduct” alone is insufficient to demonstrate a

                                  20   present case or controversy. Instead, “the plaintiff must allege continuing, present adverse effects

                                  21   stemming from the defendant’s actions.” Civil Rights Educ. & Enf’t Ctr. v. Hosp. Props. Tr., 867

                                  22   F.3d 1093, 1098 (9th Cir. 2017) (“CRREC”). There are two ways to demonstrate standing under

                                  23
                                       3
                                  24     The Court notes that Plaintiff’s Complaint alleges that once “it is represented to [Plaintiff] that
                                       the Dental Clinic and its facilities are accessible,” he “will return to the Dental Clinic to avail
                                  25   himself of its services.” Compl. ¶ 23. Defendant Mantena has made representations that the
                                       Clinic is now ADA compliant. Yet, Plaintiff contends he has still not inspected the site to assess
                                  26   compliance. Opp. at 4–5. The Court has provided Plaintiff leave to amend its complaint. See
                                       infra. Within this time, Plaintiff is ordered to perform the joint site inspection and assess whether
                                  27   Defendants have remedied (1) the accessible parking violation, (2) the accessible door hardware
                                       violation, (3) the accessible path of travel violation, and (4) any other non-alleged ADA violations.
                                  28   Case No.: 5:19-cv-06468-EJD
                                       ORDER GRANTING DEFENDANT MANTENA’S MOTION TO DISMISS
                                                                                            5
                                   1   the ADA. A plaintiff must show that he has either suffered an “injury-in-fact coupled with an

                                   2   intent to return,” or alternatively is deterred from returning to the premises. Chapman, 631 F.3d at

                                   3   944. While courts take a broad view of constitutional standing in disability access cases, the

                                   4   ADA's reach is “not unlimited.” Id. at 946.

                                   5           Defendant Mantena brings a facial challenge to the Complaint and argues that Plaintiff has

                                   6   not established standing because Plaintiff has not pled sufficient facts to show that either he has a

                                   7   definitive plan to return to the Dental Clinic or is deterred from visiting the Dental Clinic. Reply

                                   8   at 5–6.4 The Court addresses these arguments in turn.

                                   9                   1. Intent to Return

                                  10           “Although encounters with the noncompliant barriers related to one's disability are

                                  11   sufficient to demonstrate an injury-in-fact for standing purposes, a plaintiff seeking injunctive

                                  12   relief must additionally demonstrate ‘a sufficient likelihood that he will again be wronged in a
Northern District of California
 United States District Court




                                  13   similar way.’” Chapman, 631 F.3d at 948 (quoting City of L.A. v. Lyons, 461 U.S. 95, 111

                                  14   (1983)). To determine whether a plaintiff's likelihood of returning to a place of public

                                  15   accommodation is sufficient to confer standing, courts examine factors such as “(1) the proximity

                                  16   of defendant's business to plaintiff's residence, (2) plaintiff's past patronage of defendant's

                                  17   business, (3) the definitiveness of plaintiff's plans to return, and (4) the plaintiff's frequency of

                                  18   travel near defendant.” Johnson v. Overlook at Blue Ravine, LLC, 2012 WL 2993890, at *3 (E.D.

                                  19   Cal. 2012) (collecting cases); see also Johnson v. DTBA, LLC, 2019 WL 6311408, at *3–*5 (N.D.

                                  20   Cal. Nov. 25, 2019) (applying factors).

                                  21
                                  22
                                  23   4
                                         This was not an argument Defendant Mantena raised in its Motion to Dismiss. Rather, Plaintiff
                                  24   argued in opposition that it had pled sufficient facts to supporting standing. Opp. at 7–12. In
                                       response, Defendant Mantena argued that Plaintiff had not pled sufficient facts to support
                                  25   standing. Reply at 5. Hence, this argument was not “raised for the first time in a reply brief.” See
                                       Graves v. Arpaio, 623 F.3d 1043, 1048 (9th Cir. 2010) (noting that arguments raised for the first
                                  26   time in a reply brief are waived). Moreover, federal courts are courts of limited jurisdiction and
                                       are thus obliged to consider attacks to jurisdiction just as they are obliged to inquire “sua sponte
                                  27   whenever a doubt arises as to the existence of federal jurisdiction.” Mt. Healthy City Sch. Dist.
                                       Bd. of Educ. V. Doyle, 429 U.S. 274, 278 (1977). The Court may thus consider this argument.
                                  28   Case No.: 5:19-cv-06468-EJD
                                       ORDER GRANTING DEFENDANT MANTENA’S MOTION TO DISMISS
                                                                                           6
                                   1                      a. Proximity of Place of Public Accommodation

                                   2          This factor considers the proximity of the subject business to the plaintiff’s residence/place

                                   3   of business. In Blue Ravine, the court concluded that while a distance of “approximately fifteen

                                   4   miles” between the business and plaintiff's home was relatively close, it only weighed slightly in

                                   5   Plaintiff's favor. 2012 WL 2993890, at *8. Plaintiff resides in Carmichael, California. The

                                   6   Dental Clinic is in San Jose, which is more than 130 miles from Plaintiff’s home. Fed. R. Evid.

                                   7   201 (stating that court may take judicial notice on its own of things “generally known within the

                                   8   trial court’s territorial jurisdiction”). “This is over a two-hour drive (in good traffic).” DTBA,

                                   9   2019 WL 6311408, at *3. Given the distance and lengthy drive, this factor weighs in Defendant

                                  10   Mantena’s favor.

                                  11                      b. Past Patronage of Public Accommodation

                                  12          Plaintiff alleges that he visited the Dental Clinic on four occasions. Compl. ¶ 10. This
Northern District of California
 United States District Court




                                  13   factor thus weighs slightly in Plaintiff’s favor.

                                  14                      c. Definitiveness of Plans to Return

                                  15          Much like in DTBA, Plaintiff has no specific plans to return to the Dental Clinic. He only

                                  16   has a general plan to return to the Dental Clinic to avail himself of “its services and to determine

                                  17   compliance with the disability access laws.” Compl. ¶ 23; accord DTBA, 2019 WL 6311408, at

                                  18   *3. This “some-day intention” to return is insufficient—the Complaint lacks ““any description of

                                  19   concrete plans, or indeed even any specification of when [he will avail himself to the Clinic].”

                                  20   Blue Ravine, 2012 WL 2993890, at *3; see also Lujan v. Defs. of Wildlife, 504 U.S. 555, 564

                                  21   (1992) (holding that past visits to project areas did not prove imminent injury); Lyons, 461 U.S. at

                                  22   102 (“Past exposure to illegal conduct does not in itself show a present case or controversy

                                  23   regarding injunctive relief . . . if unaccompanied by any continuing, present adverse effects.”).

                                  24          In response, Plaintiff argues that under Ninth Circuit precedent, all that a plaintiff must

                                  25   show is “deterrence.” Opp. at 10–12. This Court has already rejected that argument. See DTBA,

                                  26   019 WL 6311408, at *3. The Court declines to recite that same analysis here and instead directs

                                  27   Plaintiff to DTBA. Plaintiff’s geographic distance and lack of concrete plans to return to the Clinic
                                  28   Case No.: 5:19-cv-06468-EJD
                                       ORDER GRANTING DEFENDANT MANTENA’S MOTION TO DISMISS
                                                                      7
                                   1   or even the Bay Area, prevent the Court from inferring that he intends to return to the Clinic. Cf.

                                   2   Camarillo v. Carrols Corp., 518 F.3d 153, 158 (2d Cir. 2008) (holding it was “reasonable to infer,

                                   3   based on the past frequency of her visits and the proximity of defendants’ restaurants to her home,

                                   4   that Camarillo intends to return to these restaurants in the future”). This factor thus favors

                                   5   Defendant Mantena.

                                   6                      d. Frequency of Travel Near Public Accommodation

                                   7          Plaintiff presents no evidence that he has specific ties to the Bay Area or the Clinic. This

                                   8   factor thus favors Defendant Mantena.

                                   9          Accordingly, while Plaintiff has pled that he suffered an injury-in-fact by encountering the

                                  10   ADA violations, he has not demonstrated that he will imminently suffer that same injury as he has

                                  11   not demonstrated that he intends to return to the Clinic.

                                  12                  2. Deterrence
Northern District of California
 United States District Court




                                  13          “A disabled individual also suffers a cognizable injury if he is deterred from visiting a

                                  14   noncompliant public accommodation because he has encountered barriers related to his disability

                                  15   there.” Chapman, 631 F.3d at 949. Still, under this test, an ADA plaintiff must show an intent to

                                  16   return. See id. (“[W]e have Article III jurisdiction to entertain requests for injunctive relief both to

                                  17   halt the deterrent effect of noncompliant accommodation and to prevent imminent

                                  18   ‘discrimination,’ . . . against a disabled individual who plans to visit a noncompliant

                                  19   accommodation in the future.” (emphasis added)).

                                  20          Plaintiff argues that he has sufficiently alleged that he is deterred from visiting the Dental

                                  21   Clinic. As support, Plaintiff relies on CREEC for the proposition that it is enough to plead only an

                                  22   intent to return after remediation. Opp. at 12. This is true—an ADA plaintiff need not intend to

                                  23   return to the allegedly ADA-noncompliant place until after remediation. See CREEC, 867 F.3d at

                                  24   1100–01. There must, however, be some plausible intent to return. For instance, in Parr v. L&L

                                  25   Drive-Inn Restaurant, the court held that the disabled plaintiff established a likelihood of future

                                  26   injury because the plaintiff pled (1) he patronized other restaurants in the defendant’s restaurant

                                  27   chain, which served similar food to the restaurant he would have frequented but-for ADA
                                  28   Case No.: 5:19-cv-06468-EJD
                                       ORDER GRANTING DEFENDANT MANTENA’S MOTION TO DISMISS
                                                                      8
                                   1   violations, and (2) the restaurant he wanted to patronize was close to his residence and was on a

                                   2   familiar bus line. 96 F. Supp. 2d 1065, 1079–80 (D. Haw. 2000); see also Doran v. 7-Eleven, Inc.,

                                   3   524 F.3d 1034, 1040 (9th Cir. 2008) (holding that the plaintiff adequately alleged deterrence

                                   4   because the plaintiff alleged that the 7-Eleven store, the alleged ADA-noncompliant place, was in

                                   5   an area he frequented at least once a year, was near his favorite fast-food restaurant, and he had

                                   6   been there “on ten to twenty prior occasions”). Likewise, in Pickern v. Holiday Quality Foods

                                   7   Inc., the Ninth Circuit found standing based on deterrence where a disabled plaintiff sued a store

                                   8   located 70 miles from his residence. 293 F.3d 1133, 1135 (9th Cir. 2002). There, the plaintiff

                                   9   alleged that he had visited the store (the alleged ADA noncompliant place) on several occasions in

                                  10   the past and would prefer to patronize the store if it were accessible. Id. at 1138–39. The plaintiff

                                  11   also alleged he was likely to return since the grocery store was part of his favorite grocery chain

                                  12   and the store was located in the town where the plaintiff visited his grandmother every week. Id.
Northern District of California
 United States District Court




                                  13   at 1135.

                                  14          The facts of this case do not present a similar deterrent effect. Plaintiff’s formulaic

                                  15   recitation of an intent to return is insufficient as a matter of law. Lujan, 504 U.S. at 564; see also

                                  16   Ashcroft v. Iqbal, 556 U.S. at 662, 678 (2009) (“[A] complaint [does not] suffice if it tenders

                                  17   ‘naked assertion[s]’ devoid of ‘further factual enhancement.’ (alteration in original) (citation

                                  18   omitted). Plaintiff alleges only that he is deterred from visiting the clinic. See Compl. ¶23. He

                                  19   fails to allege why he prefers this Dental Clinic to the ample other dental clinics throughout the

                                  20   Sacramento-area. Additionally, Plaintiff fails to allege that he intends to frequent the Bay Area in

                                  21   the future. Likewise, Plaintiff provides no indication that he has any sort of concrete plan to visit

                                  22   the Dental Clinic in the future. His allegations of deterrence are thus strictly theoretical; he has

                                  23   not demonstrated a sufficient likelihood that he will be wronged in a similar way. See Strojni v

                                  24   Wickstrom Hosp., LLC, 2020 WL 1467067, at *6 (E.D. Cal. Mar. 26, 2020).

                                  25          Finally, and as noted, Plaintiff’s reliance on CREEC is misplaced. CREEC did not involve

                                  26   the issue in this case, i.e. what must a plaintiff allege to support standing. See 867 F.3d at 1096

                                  27   (“We must decide (1) whether a plaintiff may rely on the ‘deterrent effect doctrine’ to establish
                                  28   Case No.: 5:19-cv-06468-EJD
                                       ORDER GRANTING DEFENDANT MANTENA’S MOTION TO DISMISS
                                                                      9
                                   1   constitutional standing under the ADA where she lacks firsthand knowledge that an establishment

                                   2   is not in ADA compliance; and (2) whether a plaintiff has constitutional standing where her only

                                   3   motivation for visiting a facility is to test it for ADA compliance.”); see also Strojnik v.

                                   4   Bakersfield Convention Hotel I, LLC, 2020 WL 509156, at *7 (E.D. Cal. Jan. 31, 2020)

                                   5   (“Plaintiff’s implicit suggestion that CREEC somehow undid decades of Ninth Circuit and

                                   6   Supreme Court precedents to hold for the first time that conclusory allegations of one’s intent to

                                   7   return and deterrence from returning to a place to be sufficient to establish imminent future harm

                                   8   is neither logical nor rooted in the four corners of the case.”). Accordingly, Plaintiff has failed to

                                   9   allege imminent future injury and therefore lacks standing under the ADA.

                                  10      IV.      CONCLUSION

                                  11            For the above reasons, the Court DENIES Defendant Mantena’s motion to dismiss for

                                  12   mootness but GRANTS Defendant Mantena’s motion to dismiss for lack of standing under Rule
Northern District of California
 United States District Court




                                  13   12(b)(1). The Court declines to exercise supplemental jurisdiction over Plaintiff's related Unruh

                                  14   Act claim, which is DISMISSED without prejudice. See Johnson v. Torres Enters. LP, 2019 WL

                                  15   285198, at *4 (N.D. Cal. Jan. 22, 2019) (declining to exercise supplemental jurisdiction over a

                                  16   claim for violation of the Unruh Act premised solely on a violation of the ADA).

                                  17            When dismissing a complaint, a court should grant leave to amend “unless it determines

                                  18   that the pleading could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203

                                  19   F.3d 1122, 1127 (9th Cir. 2000). The Court finds amendment would not be futile. Accordingly,

                                  20   Plaintiff’s claims are dismissed with leave to amend. He may file an amended complaint by May

                                  21   28, 2020. Plaintiff is instructed to complete the joint site inspection within this time. See supra

                                  22   n.3. Plaintiff may not add new claims or parties without leave of the Court or stipulation by the

                                  23   parties pursuant to Federal Rule of Civil Procedure 15.

                                  24            IT IS SO ORDERED.

                                  25   Dated: March 31, 2020

                                  26                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  27                                                     United States District Judge
                                  28   Case No.: 5:19-cv-06468-EJD
                                       ORDER GRANTING DEFENDANT MANTENA’S MOTION TO DISMISS
                                                                      10
